UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6564



RICKY LEE JONES,

                                             Plaintiff - Appellant,

         versus

W. C. DEGROOT, Detective, Fairfax Fugitive
Squad,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-381-AM)


Submitted:   September 20, 1996           Decided:   October 1, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Ricky Lee Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1994) complaint as frivolous under 28 U.S.C.

§ 1915(d) (1994). We have reviewed the record and the district

court's opinion and find no reversible error. The Virginia statu-

tory procedures for transferring prisoners into the custody of
other jurisdictions for trial do not establish a Fourteenth Amend-

ment liberty interest. Stewart v. Bailey, 7 F.3d 384, 393 (4th Cir.
1993). Accordingly, we affirm the order of the district court. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2